         Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION

VINCENT COOPER                                                                       PLAINTIFF

V.                                                          CAUSE NO. 3:19-cv-866-DPJ-FKB

THE TRAVELERS INDEMNITY COMPANY
BIRDSONG CONSTRUCTION COMPANY, INC.
JOHN DOES 1-10 AND XYZ CORPORATIONS 1-10                                         DEFENDANTS


                    THE TRAVELERS INDEMNITY COMPANY’S
              ANSWER AND DEFENSES TO THE PLAINTIFF’S COMPLAINT


         COMES NOW The Travelers Indemnity Company (hereinafter “Travelers”), defendant

herein, by and through counsel, and files this its Answer and Defenses to the Plaintiff’s Complaint

as follows:

                                        FIRST DEFENSE

         Plaintiff’s Complaint fails to state a claim against Travelers upon which relief can be

granted and, consequently, the Complaint should be dismissed pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

                                      SECOND DEFENSE

         Travelers raises all other Rule 12(b) Federal Rules of Civil Procedure defenses which may

be applicable.

                                       THIRD DEFENSE

         Birdsong Construction Company, Inc. has been improperly joined as a defendant in this

cause.

                                      FOURTH DEFENSE

         Without waiving the above defenses, or any other defense set forth herein, Travelers


                         DEFENDANT DEMANDS TRIAL BY JURY
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 2 of 13



answers the allegations of the Complaint, paragraph by paragraph, as follows:

                                                 1.

       The plaintiff’s alleged citizenship is admitted subject to amendment after discovery.

                                                 2.

       Travelers admits that it is a foreign corporation doing business in the State of Mississippi.

The allegations regarding Travelers’s agent for service of process are admitted.

                                                 3.

       Travelers does not have sufficient information to admit or deny the allegations regarding

the co-defendant in question. Therefore, said allegations are denied subject to amendment after

discovery.

                                                 4.

       Travelers does not have sufficient information to admit or deny the allegations regarding

the fictitious co-defendants in question. Therefore, said allegations are denied subject to

amendment after discovery.

                                                 5.

       It is admitted that the United States District Court for the Southern District of Mississippi

has jurisdiction over the parties. It is denied that the Circuit Court of Hinds County, Mississippi,

has jurisdiction over the parties following the removal of this cause to this Court.

                                                 6.

       It is admitted that the United States District Court for the Southern District of Mississippi

has subject matter jurisdiction over this cause. It is denied that the Circuit Court of Hinds County,

Mississippi, has subject matter jurisdiction over this cause following the removal of this cause to

this Court.



                                                −2−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 3 of 13



                                                   7.

        It is admitted that venue is proper in the United States District Court for the Southern

District of Mississippi, Northern Division. It is denied that venue is proper in the Circuit Court of

Hinds County, Mississippi, First Judicial District, following the removal of this cause to this Court.

                                                   8.

        Travelers admits that the plaintiff sustained a compensable injury under the Mississippi

Workers’ Compensation Act on or about the date alleged. It is also admitted that the plaintiff was

an employee of Birdsong Construction and that Travelers was Birdsong Construction’s workers’

compensation insurance carrier. Otherwise, except as expressly admitted, the allegations in

paragraph 8 are denied as stated.

                                                   9.

        The allegations in paragraph 9 are denied.

                                                  10.

        Travelers denies paragraph 10 as an incomplete and/or inaccurate statement of law and

denies the plaintiff’s legal conclusions. Further, Travelers denies any liability, fault, or wrongdoing

in connection with the plaintiff’s claim.

                                                  11.

        Travelers denies paragraph 11 as an incomplete and/or inaccurate statement of law and

denies the plaintiff’s legal conclusions. Travelers specifically denies that it is vicariously liable for

any acts and/or omissions of Birdsong Construction’s individual employees or supervisors under

the legal theory of respondeat superior. Further, Travelers denies any liability, fault, or

wrongdoing in connection with the plaintiff’s claim.




                                                  −3−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 4 of 13



                                                12.

       The allegations in paragraph 12 are denied.

                                                13.

       The allegations in paragraph 13 are denied as stated. It is admitted that Travelers

determined that the plaintiff sustained a compensable work injury and it is admitted that Travelers

paid temporary total disability benefits to the plaintiff and furnished medical benefits to the

plaintiff pursuant to the Mississippi Workers’ Compensation Act. Otherwise, except as expressly

admitted, the allegations in paragraph 13 are denied as stated.

                                                14.

       The allegations in paragraph 14, including footnote 1 therein, are denied as stated. It is

admitted that Travelers determined that the claimant sustained a compensable work injury and it

is admitted that Travelers paid temporary total disability benefits to the plaintiff and furnished

medical benefits to the plaintiff under to the Mississippi Workers’ Compensation Act. Otherwise,

except as expressly admitted, the allegations in paragraph 14 are denied as stated. Further,

Travelers denies any liability, fault, or wrongdoing in connection with the plaintiff’s claim.

                                                15.

       The allegations in paragraph 15 are denied.

                                                16.

       The allegations in paragraph 16 are denied.

                                                17.

       The allegations in paragraph 17 are denied.

                                                18.

       The allegations in paragraph 18 are denied.



                                                −4−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 5 of 13



                                                19.

       The allegations in paragraph 19 are denied.

                                                20.

       The allegations in paragraph 20 are denied.

                                                21.

       The allegations in paragraph 21 are admitted.

                                                22.

       Travelers denies paragraph 22 as an incomplete and/or inaccurate statement of the

proceedings before the Mississippi Workers’ Compensation Commission. It is admitted that the

carrier denied compensability when the initial Answer and Affirmative Defenses was filed, and

that after further good faith investigation the carrier filed an Amended Answer and Affirmative

Defenses admitting that the plaintiff sustained a compensable injury. Travelers denies any liability,

fault, or wrongdoing in connection with the plaintiff’s claim.

                                                23.

       Travelers denies paragraph 23 as an incomplete and/or inaccurate statement of the

proceedings before the Mississippi Workers’ Compensation Commission. It is admitted that

Travelers accepted compensability prior to any compensability hearing and without being ordered

to do so by the Mississippi Workers’ Compensation Commission. Travelers denies any liability,

fault, or wrongdoing in connection with the plaintiff’s claim.

                                                24.

       The allegations in paragraph 24 are denied.

                                                25.

       The allegations in paragraph 25 are denied.



                                                −5−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 6 of 13



                                                26.

        Travelers denies paragraph 26 as an incomplete and/or inaccurate statement of the

proceedings before the Mississippi Workers’ Compensation Commission. It is admitted that on

May 8, 2019, the Commission entered an Order Approving Compromise Settlement Under 9(i)

that was jointly presented by the plaintiff, Travelers, and Birdsong Construction.

                                                27.

        The allegations in paragraph 27 are denied.

                                                28.

        The allegations in paragraph 28 are denied.

                                                29.

        The allegations in paragraph 29 are denied.

                                                30.

        The allegations in paragraph 30 are denied.

                                                31.

        Travelers incorporates and reasserts its answers in the preceding paragraphs by reference

as if fully restated here. The allegations in paragraph 31, including subparagraphs (a) and (b)

therein, are denied. Further, Travelers denies any liability, fault, or wrongdoing in connection with

the plaintiff’s claim.

                                                32.

        Travelers incorporates and reasserts its answers in the preceding paragraphs by reference

as if fully restated here. The allegations in paragraph 32, including subparagraphs (a) through (c)

therein, are denied. Further, Travelers denies any liability, fault, or wrongdoing in connection with

the plaintiff’s claim.



                                                −6−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 7 of 13



                                                33.

        Travelers incorporates and reasserts its answers in the preceding paragraphs by reference

as if fully restated here.

                                                34.

        The allegations in paragraph 34 are denied.

                                                35.

        The allegations in paragraph 35 are denied.

                                                36.

        The allegations in paragraph 36 are denied.

                                                37.

        The allegations in paragraph 37 are denied.

                                                38.

        The allegations in paragraph 38 are denied.

                                                39.

        Travelers denies the unnumbered paragraph beginning with “WHEREFORE, PREMISES

CONSIDERED,” and denies that the plaintiff is entitled to a judgment against Travelers in any

amount.

                                       FIFTH DEFENSE

        Travelers specifically denies any allegation of Plaintiff’s Complaint not otherwise

responded to hereinabove.

                                       SIXTH DEFENSE

        Travelers denies each and every material allegation of the Complaint by which Plaintiff

seeks to impose liability upon it and Travelers denies any responsibility for the alleged conduct in



                                               −7−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 8 of 13



question.

                                       SEVENTH DEFENSE

       Travelers is not liable to the plaintiff for any alleged negligence, conduct, action, failure or

omission on the part of any other party or non-party which caused or contributed to the incident

and Plaintiff’s alleged damages if any.

                                        EIGHTH DEFENSE

       Travelers affirmatively pleads all applicable Mississippi tort reform statutes and laws.

                                          NINTH DEFENSE

       Travelers specifically pleads the provisions of MISS. CODE ANN. § 85-5-7, and any

recovery against this defendant must be limited in accordance with § 85-5-7.

                                         TENTH DEFENSE

       Plaintiff failed to mitigate his damages, if any.

                                      ELEVENTH DEFENSE

       Plaintiff’s alleged injuries and damages were caused in whole or in part by the alleged acts

or omissions of third parties, for whom this defendant is not responsible or liable. Alternatively,

the alleged acts or omissions of such third parties constituted an independent, intervening, and/or

superseding cause of plaintiff’s injuries and damages.

                                       TWELFTH DEFENSE

       Travelers asserts its right to a jury trial.

                                    THIRTEENTH DEFENSE

                                       MOTION TO BIFURCATE

       COMES NOW defendant, The Travelers Indemnity Company, by and through its

attorneys of record herein and files this Motion to Bifurcate the punitive damages issue from the



                                                  −8−
       Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 9 of 13



underlying claim for compensatory damages pursuant to Miss. Code Ann. § 11-1-65(b) and (c)

(Supp. 1992), and Rule 42 of the Mississippi Rules of Civil Procedure, and in support thereof

would show unto the Court the following:

       Plaintiff has made separate claims against The Travelers Indemnity Company for

compensatory and punitive damages.

       Pursuant to § 11-1-65(b) and (c), and Rule 42 of the Mississippi Rules of Civil Procedure,

The Travelers Indemnity Company is entitled to a separate evidentiary hearing on the punitive

damages issue which should be commenced, if, but only if, an award of compensatory damages

has been made against it.

       WHEREFORE, PREMISES CONSIDERED, The Travelers Indemnity Company prays

that the Court bifurcate the punitive damages issues from the underlying compensatory damages

claims by deferring any address of punitive damages issues until a determination has been made

as to plaintiff’s claim for compensatory damages.

                                 FOURTEENTH DEFENSE

       Plaintiff’s demand for punitive damages, if granted, would violate this defendant’s rights

under the Due Process and Equal Protection Clauses of the Fourteenth Amendment of the

Constitution of the United States and Article III, Sections 14, 22 and 28 of the Mississippi

Constitution of 1890. The practice of Mississippi courts in permitting the assessment of punitive

damages is not reasonably related to any legitimate purpose, permitting a jury standard less

discretion to determine the severity of the punishment, and is not related to a legitimate

governmental interest. Further, an award of punitive damages against Travelers would violate the

Excessive Fines Clause of the Eighth Amendment of the Constitution of the United States.

Consequently, the Complaint should be dismissed to the extent that it seeks punitive damages.



                                              −9−
      Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 10 of 13



                                    FIFTEENTH DEFENSE

       Travelers asserts all rights, benefits, and privileges to which it is entitled pursuant to the

United States Supreme Court’s opinion in the case styled, State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408 (2003).

                                    SIXTEENTH DEFENSE

       Section 11-1-65 of the Mississippi Code Annotated provides specific guidelines and

requirements that must be met before punitive damages may be awarded; the plaintiff is not entitled

to an award of punitive damages against Travelers and this defendant invokes all provisions of

MISS. CODE ANN. § 11-1-65, as amended.

                                 SEVENTEENTH DEFENSE

       Travelers has committed no act or omission in bad faith, tortious or otherwise.

                                  EIGHTEENTH DEFENSE

       The discovery process having not begun, and to the extent the defense may be applicable,

the plaintiff breached and/or did not properly and/or fully comply with his obligations under the

Mississippi Workers’ Compensation Act.

                                   NINETEENTH DEFENSE

       Travelers did not ultimately deny the plaintiff’s workers’ compensation claim, but rather

accepted it as compensable under the Mississippi Workers’ Compensation Act.

                                   TWENTIETH DEFENSE

       Travelers furnished medical treatment and paid indemnity benefits under the Mississippi

Workers’ Compensation Act.

                                 TWENTY-FIRST DEFENSE

       Travelers has paid all benefits owed to the plaintiff under the Mississippi Workers’



                                               −10−
      Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 11 of 13



Compensation Act.

                                TWENTY-SECOND DEFENSE

       Travelers acted in good faith at all times in the handling of Plaintiff’s claim and acted

with legitimate and arguable reason.

                                 TWENTY-THIRD DEFENSE

       Travelers did not act with malice, and no act or omission of Travelers constituted a willful

and intentional wrong.

                                TWENTY-FOURTH DEFENSE

       The plaintiff’s claims are barred by or mitigated by the doctrine of unclean hands.

                                 TWENTY-FIFTH DEFENSE

       Travelers alleges the plaintiff’s exclusive remedy is under the applicable workers’

compensation laws of the State of Mississippi. To the extent that the plaintiff’s exclusive remedy

is limited to workers’ compensation benefits, the plaintiff’s tort claims against this defendant are

barred and should be dismissed with prejudice.

                                 TWENTY-SIXTH DEFENSE

       Plaintiff released certain claims and to the extent that Plaintiff is now seeking recovery of

damages for claims that are covered under the exclusive remedy provisions of the Mississippi

Workers’ Compensation Act and which were released by the plaintiff upon settlement of his

workers’ compensation claim, any recovery for released claims is barred.

                               TWENTY-SEVENTH DEFENSE

       Travelers affirmatively invokes each and every term of the contract of insurance between

it and the plaintiff’s alleged employers Birdsong Construction Company, Inc.




                                               −11−
      Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 12 of 13



                                 TWENTY-EIGHTH DEFENSE

       The plaintiff is guilty of negligence which contributed to his alleged injuries and alleged

damages.

                                  TWENTY-NINTH DEFENSE

       In consideration of the settlement of the plaintiff’s workers’ compensation claim, the

plaintiff executed a Full and Final Release in which the plaintiff agreed to indemnify Travelers for

claims asserted against Travelers and this would include the claim the plaintiff has asserted against

Travelers in this cause. Therefore, Travelers is entitled to indemnity from the plaintiff.

                                     THIRTIETH DEFENSE

       The facts not having been fully developed and discovery having not yet begun, this

defendant affirmatively pleads the following affirmative defenses as may be applicable in this

action: assumption of risk, contributory negligence, estoppel, fraud, illegality, laches, statute of

limitations, release, accord, satisfaction, payment, credit for payments received by Plaintiff or

payments made on Plaintiff’s behalf, res judicata, statute of frauds, waiver, and any other matter

constituting an avoidance or affirmative defense.

       AND NOW, HAVING FULLY AND FINALLY ANSWERED the allegations of the

Complaint, Defendant The Travelers Indemnity Company requests that the Complaint be

dismissed with prejudice and that all costs be assessed to the plaintiff.

       RESPECTFULLY SUBMITTED, this the 27th day of November 2019.

                                               THE TRAVELERS INDEMNITY COMPANY

                                               BY:     s/ M. Madison Taylor
                                                       Michael W. Baxter (Miss. Bar No. 2211)
                                                       M. Madison Taylor (Miss. Bar No. 103943)
                                                       Attorneys for The Travelers Indemnity
                                                       Company



                                                −12−
      Case 3:19-cv-00866-DPJ-FKB Document 6 Filed 11/27/19 Page 13 of 13



OF COUNSEL:

BAXTER LAW FIRM, PLLC
300 Highland Park Cove, Suite A
Ridgeland, Mississippi 39157
Telephone: 769-233-7731
Email: mbaxter@baxterpllc.com
       mtaylor@baxterpllc.com




                                CERTIFICATE OF SERVICE

       I, M. Madison Taylor, do hereby certify that on this day I filed the foregoing The Travelers

Indemnity Company’s Answer and Defenses to the Plaintiff’s Complaint via the Court’s ECF

system and have served a true and correct copy to counsel of record:

       Yancy B. Burns
       BURNS & ASSOCIATES, PLLC
       P.O. Box 16409
       Jackson, MS 39236-6409
       Telephone: (601)487-6997
       Attorney for Plaintiff

       Jeffrey P. Reynolds
       JEFFREY P. REYNOLDS, P.A.
       P.O. Box 24957
       Jackson, MS 39225
       Attorney for Birdsong Construction, Inc.

       Jason M. Kirschberg
       Gadow|Tyler, PLLC
       511 East Pearl Street
       Jackson, MS 39201
       Attorney for Birdsong Construction, Inc.

       This the 27th day of November 2019.

                                                            s/ M. Madison Taylor
                                                            M. Madison Taylor




                                              −13−
